Third District Court of Appeal
                               State of Florida

                      Opinion filed November 10, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D21-1493
                      Lower Tribunal No. 18-8783 CC
                           ________________


            Dri-Force Restoration, Inc., a/a/o Miriam Lares,
                              Appellant,

                                     vs.

               Citizens Property Insurance Corporation,
                               Appellee.


     An Appeal from the County Court for Miami-Dade County, Miesha S.
Darrough, Judge.

      Giasi Law, P.A., and Erin M. Berger and Melissa A. Giasi (Tampa), for
appellant.

     Methe & Rothell, P.A., and Kristi Bergemann Rothell (West Palm
Beach), for appellee.


Before LOGUE, SCALES and HENDON, JJ.

     PER CURIAM.
      Affirmed. See Gonzalez v. Citizens Prop. Ins. Corp., 273 So. 3d 1031,

1036 (Fla. 3d DCA 2019) (holding that, after the burden shifted to the non-

moving party in a summary judgment proceeding, the non-moving party’s

response was insufficient to create a genuine issue of material fact to defeat

summary judgment).




                                      2